1
2
3                                                  JS-6
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   MARC Y. LAZO, an individual, JACQUES         Case No. 8:18-cv-01388-JVS-JDE
     HATTOUNI, an individual, and H&L
12   HOLDINGS GROUP, LLC a Delaware               Assigned to Hon. James V. Selna
     limited liability company,
13                                                ORDER GRANTING STIPULATION
                                                  OF DISMISSAL OF ENTIRE
14                Plaintiff,                      ACTION WITH PREJUDICE
15
     vs.
16
17   BBVA COMPASS BANCSHARES, INC., a             Complaint filed:   July 6, 2018
     California corporation; COMPASS BANK,        Removed:           August 7, 2018
18   INC., a California corporation, and DOES 1   Trial date:        None
     through 500, inclusive,
19
20                Defendants.
21
22
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     47532643v1                             1                            CASE NO. 8:18-CV-1388
                                          ORDER
1                 Having considered the stipulation by and between plaintiffs Marc Y. Lazo,
2    Jacques Hattouni and H&L Holdings Group, LLC's (plaintiffs) and defendant
3    Compass Bank dba BBVA Compass (erroneously sued as BBVA Compass Bancshares,
4    Inc. and Compass Bank, Inc.) (Compass), and good cause appearing, IT IS HEREBY
5    ORDERED that this action is dismissed with prejudice. Each party will bear their own
6    attorneys' fees and costs.
7                 IT IS SO ORDERED.
8
9    Dated: March 07, 2019                          By:
                                                          Hon. James V. Selna
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     47532643v1                                    2                            CASE NO. 8:18-CV-1388
                                                 ORDER
